Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Application status
Claims 113 and 115-125 are pending in this application.

Priority
 	It is acknowledged that the instant application is a CON of PCT/US2019/021489, filed on 03/08/2019, which claims the benefit of U.S. Provisional Application No. 62/640,443, filed on 03/08/2018.  

Election
Applicant's election without traverse of Group II, Claims 113 and 115-125 and species SEQ ID NO: 47 in the response filed on 06/09/2022, is acknowledged.  
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/27/2021, 03/05/2021, 03/11/2021 and 06/02/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 113 and 115-125 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhu et al. (WO2015/032911 published on 03/12/2015).
The instant claims are drawn to a composition comprising: (a) an engineered microbial cell containing therein one or more heterologous nucleic acid sequences encoding one or more of: (i) a tryptamine 4-hydroxylase comprising an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOS: 32-35; (ii) a tryptamine 5-hydroxylase comprising an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOS: 47; (iii) a kinase comprising an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOS: 41-44; (iv)a P450 reductase comprising an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOS: 36-40; and (v) a transferase comprising an amino acid sequence having at least 80% sequence identity to any one of SEQ ID NOS: 21-31 or 46; and (b) a substituted tryptamine, wherein the engineered microbial cell converts the substituted tryptamine to a tryptamine derivative.
Zhu et al. specifically teach a composition comprising a recombinant microbial cell comprising exogenous nucleic acid sequences encoding tryptamine 5-hydroxylase (T5H) EC 1.14.16.4 as set forth in SEQ ID NO: 177, which has 99% sequence identity to Applicants’ SEQ ID NO: 47 (see below sequence alignment which is also available in SCORE under Result 2 of 20220707_163102_us-17-012-737-47.rag), which converts tryptamine into serotonin (see page 20, lines 11-12).  It is noted by the Examiner that “5-hydroxytryptamine” recited in claim 116 is also known as serotonin, which is further converted into different tryptamine derivatives such as N-acetylserotonin, then into Melatonin (see Figure 1).  Zhu et al. also teach that the microbial cells include species from Corynebacteria, E. coli and S. cerevisiae (see page 29 lines 36 to page 30 lines 24).  Claim 115 is included in this rejection because Zhu et al. teach a substituted tryptamine, i.e., Melatonin 
    PNG
    media_image1.png
    163
    220
    media_image1.png
    Greyscale
, which meet the chemical structure limitation recited therein.
Claims 124 and 125 are included in this rejection because Zhu et al. further teach that the cell culture broth was collected and centrifuged, then supernatant was collected and filtered for HPLC analysis, in other words, the tryptamine derivatives secreted into the culture medium is collected together with the cell lysate after centrifugation and filtration for further analysis (see page 38, lines 26-28).  Therefore, teachings of Zhu et al. anticipate claims 113 and 115-125.  
RESULT 2
BBV61594
ID   BBV61594 standard; protein; 497 AA.
XX
AC   BBV61594;
XX
DT   07-MAY-2015  (first entry)
XX
DE   Schistosoma mansoni L-tryptophan hydroxylase 2 (TPH2), SEQ ID 177.
XX
KW   5-hydroxy-L-tryptophan; EC 1.14.16.4; L-tryptophan hydroxylase 2;
KW   TPH2 protein; Tryptophan 5-hydroxylase-2; anorectic; antidepressant;
KW   antioxidant; circadian rhythm; dietary supplement;
KW   genetically engineered microorganism; hormone; insomnia;
KW   major depressive disorder; melatonin; nutrition-disorder-gen.; obesity;
KW   therapeutic.
XX
OS   Schistosoma mansoni.
XX
CC PN   WO2015032911-A1.
XX
CC PD   12-MAR-2015.
XX
CC PF   05-SEP-2014; 2014WO-EP068967.
XX
PR   05-SEP-2013; 2013EP-00183120.
XX
CC PA   (UYDA-) UNIV DANMARKS TEKNISKE.
XX
CC PI   Zhu J,  Jensen NB,  Chen X,  Foerster J,  Borodina I;
XX
DR   WPI; 2015-17978E/22.
DR   N-PSDB; BBV61597.
XX
CC PT   New recombinant microbial cell comprising exogenous nucleic acid 
CC PT   sequences encoding e.g. L-tryptophan hydroxylase, 5-hydroxy-L-tryptophan 
CC PT   decarboxylase and serotonin acetyltransferase, useful to produce 
CC PT   melatonin and related compounds.
XX
CC PS   Claim 1; SEQ ID NO 177; 62pp; English.
XX
CC   The present invention relates to a novel recombinant microbial cell and a
CC   method for producing 5-hydroxy-L-tryptophan (5HTP) and melatonin. The 
CC   recombinant microbial cell comprises exogenous nucleic acid sequences 
CC   encoding an L-tryptophan hydroxylase (TPH), a 5-hydroxy-L-tryptophan 
CC   decarboxylase (DDC), a serotonin acetyltransferase (AANAT), an 
CC   acetylserotonin O-methyltransferase (ASMT) and enzymes providing at least
CC   one pathway for producing tetrahydrobiopterin (THB). The microbial cell 
CC   further comprises: (a) a genetic modification providing for an increase 
CC   in S-adenosyl-L-methinonine (SAM) production, an increase in acetyl 
CC   coenzyme A (AcCoA) production, an increase in tryptophan production, or a
CC   combination of any thereof; and/or (b) comprises an exogenous nucleic 
CC   acid sequence encoding a TPH which comprises SEQ ID NO: 176-177 (BBV61593
CC   -BBV61594), or functionally active variant, homolog or fragment of any 
CC   thereof. The invention also describes a method for producing melatonin 
CC   and related compounds, such as 5-hydroxytryptophan, serotonin and N-
CC   acetylserotonin. The 5-hydroxytryptophan-containing formulation is useful
CC   as dietary supplements for treating serotonin deficiency associated with 
CC   depression, obesity and insomnia. The melatonin is useful for maintaining
CC   the body's circadian rhythm and as a powerful antioxidant. The present 
CC   sequence is a Schistosoma mansoni L-tryptophan hydroxylase 2 (TPH2) 
CC   useful in the recombinant microbial cell for preparing melatonin.
XX
SQ   Sequence 497 AA;

  Query Match             99.6%;  Score 2586;  DB 22;  Length 497;
  Best Local Similarity   100.0%;  
  Matches  497;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MISTESDLRRQLDENVRSEADESTKEECPYINAVQSHHQNVQEMSIIISLVKNMNDMKSI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MISTESDLRRQLDENVRSEADESTKEECPYINAVQSHHQNVQEMSIIISLVKNMNDMKSI 60

Qy         61 ISIFTDRNINILHIESRLGRLNMKKHTEKSEFEPLELLVHVEVPCIEVERLLEELKSFSS 120           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ISIFTDRNINILHIESRLGRLNMKKHTEKSEFEPLELLVHVEVPCIEVERLLEELKSFSS 120

Qy        121 YRIVQNPLMNLPEAKNPTLDDKVPWFPRHISDLDKVSNSVLMYGKELDADHPGFKDKEYR 180           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 YRIVQNPLMNLPEAKNPTLDDKVPWFPRHISDLDKVSNSVLMYGKELDADHPGFKDKEYR 180

Qy        181 KRRMMFADIALNYKWGQQIPIVEYTEIEKTTWGRIYRELTRLYKTSACHEFQKNLGLLQD 240           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KRRMMFADIALNYKWGQQIPIVEYTEIEKTTWGRIYRELTRLYKTSACHEFQKNLGLLQD 240

Qy        241 KAGYNEFDLPQLQVVSDFLKARTGFCLRPVAGYLSARDFLSGLAFRVFYCTQYIRHQADP 300           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KAGYNEFDLPQLQVVSDFLKARTGFCLRPVAGYLSARDFLSGLAFRVFYCTQYIRHQADP 300

Qy        301 FYTPEPDCCHELLGHVPMLADPKFARFSQEIGLASLGTSDEEIKKLATCYFFTIEFGLCR 360           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FYTPEPDCCHELLGHVPMLADPKFARFSQEIGLASLGTSDEEIKKLATCYFFTIEFGLCR 360

Qy        361 QDNQLKAYGAGLLSSVAELQHALSDKAVIKPFIPMKVINEECLVTTFQNGYFETSSFEDA 420           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QDNQLKAYGAGLLSSVAELQHALSDKAVIKPFIPMKVINEECLVTTFQNGYFETSSFEDA 420

Qy        421 TRQMREFVRTIKRPFDVHYNPYTQSIEIIKTPKSVAKLVQDLQFELTAINESLLKMNKEI 480           ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TRQMREFVRTIKRPFDVHYNPYTQSIEIIKTPKSVAKLVQDLQFELTAINESLLKMNKEI 480

Qy        481 RSQQFTTNKIVTENRSS 497
              |||||||||||||||||
Db        481 RSQQFTTNKIVTENRSS 497


Conclusion
Claims 113 and 115-125 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656